Item 26n.ii. [LETTERHEAD OF SUTHERLAND, ASBILL & BRENNAN LLP] July 23, 2010 Board of Directors Transamerica Life Insurance Company Transamerica Separate Account R3 4333 Edgewood Road, NE Cedar Rapids, IA52499 Re: Transamerica Separate Account R3 File Nos. 333-166119/811-22407 To the Board of Directors We hereby consent to the reference to our name under the caption "Legal Matters" in the Statement of Additional Information filed as part of pre-effective amendment 1 to the Form N-6 registration statement for Transamerica Separate Account R3 (File Nos. 333-166119/ 811-22407).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Frederick R. Bellamy Frederick R. Bellamy
